Case: 21-10447     Document: 00516140421          Page: 1     Date Filed: 12/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 21-10447                      December 21, 2021
                                                                        Lyle W. Cayce
                                                                             Clerk
   Allen Tyrone Robinson,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CV-1132


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Allen Tyrone Robinson, Texas prisoner # 519307, raised due process,
   equal protection, and retaliation claims arising out of a prison disciplinary
   proceeding in a submission styled as a 28 U.S.C. § 2254 application. The
   district court construed the application as raising only § 2254 claims and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10447      Document: 00516140421           Page: 2     Date Filed: 12/21/2021




                                     No. 21-10447


   denied it. Robinson now moves this court for a certificate of appealability
   (COA) to appeal the district court’s ruling. He also argues that the district
   court erred by denying his § 2254 application before receiving his reply to the
   respondent’s answer to his application.
          To obtain a COA, a § 2254 applicant must make “a substantial
   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
   Where, as here, the district court denies relief on the merits, an applicant
   “must demonstrate that reasonable jurists would find the district court’s
   assessment of the constitutional claims debatable or wrong.” Slack v.
   McDaniel, 529 U.S. 473, 484 (2000). That standard is satisfied if an applicant
   shows “that jurists of reason could disagree with the district court’s
   resolution of his constitutional claims or that jurists could conclude the issues
   presented are adequate to deserve encouragement to proceed further.”
   Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Robinson has failed to make
   the required showing.
          To the extent that Robinson’s retaliation and equal protection claims
   could be cognizable under 42 U.S.C. § 1983, rather than § 2254, Robinson
   does not raise this issue on appeal, such that he has abandoned any challenge
   to the district court’s denial of relief on this ground. See Yohey v. Collins, 985
   F.2d 222, 225 (5th Cir. 1993).
          Robinson’s motion for a certificate of appealability is DENIED. To
   the extent Robinson asserted distinct § 1983 claims in the district court, the
   court’s dismissal of those claims is AFFIRMED.




                                           2